Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 02, 2022

The Court of Appeals hereby passes the following order:

A22A0767. IN RE ESTATE OF WILLIE MAE JAMES a/k/a WILLIE MAE
    BROCKINGTON JAMES.

      David Jonathan James, the surviving spouse of decedent Willie Mae James,
filed a petition for a year’s support in probate court. The decedent’s sons, Edward
Brockington, Jr., and Tyrone E. Brockington (“the Brockingtons”), filed in the case
a caveat to the year’s support petition and a petition to have the will probated. On
July 2, 2021, the probate court granted David James’s petition for a year’s support.
The Brockingtons appealed, and we dismissed the appeal as interlocutory because
their petition to probate the will remained pending. (Case Number A22A0304, Nov.
9, 2021).
      On November 16, 2021, after the case was returned to the trial court, the
Brockingtons filed a voluntary dismissal without prejudice of their probate petition,
which was the only matter remaining in the case. On December 2, 2021, the
Brockingtons filed this direct appeal from the order granting the petition for a year’s
support. David James has filed a motion to dismiss the appeal.
      We lack jurisdiction. “A notice of appeal must be filed from an appealable
decision or judgment, OCGA § 5-6-38[.]. . .A voluntary dismissal is not a decision
or judgment that may be appealed by a plaintiff.” Waye v. Continental Special Risks,
Inc., 289 Ga. App. 82, 84 (656 SE2d 150) (2007); see also Studdard v. Satcher,
Chick, Kapfer, Inc., 217 Ga. App. 1, 3 (456 SE2d 71) (1995); Mitchell v. Wyatt, 192
Ga. App. 127, 129 (1) (384 SE2d 227) (1989). This is so because “one cannot
complain of a judgment, order, or ruling that his own procedure or conduct procured
or aided in causing.” Studdard, 217 Ga. App. at 3 (punctuation omitted). Accordingly,
a party cannot use its own voluntary dismissal as the vehicle for obtaining appellate
review of rulings entered by the trial court more than 30 days before the filing of the
notice of appeal. See Waye, 289 Ga. App. at 84; Studdard, 217 Ga. App. at 3.
      For these reasons, this Court is without jurisdiction to entertain this appeal.
Therefore, the motion to dismiss is hereby GRANTED, and the appeal is
DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/02/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.